AFFIRM; and Opinion Filed June 21, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-17-00498-CV
                   COLIN SHILLINGLAW, Appellant
                                 V.
BAYLOR UNIVERSITY, DR. DAVID E. GARLAND IN HIS OFFICIAL CAPACITY AS
INTERIM PRESIDENT OF BAYLOR UNIVERSITY, REAGAN RAMSOWER, JAMES
 CARY GRAY, RONALD D. MURFF, DAVID H. HARPER, DR. DENNIS R. WILES,
                AND PEPPER HAMILTON, LLP, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-01225

                             MEMORANDUM OPINION
                          Before Justices Bridges, Myers, and Schenck
                                  Opinion by Justice Schenck
       Colin Shillinglaw appeals the trial court’s orders dismissing his claims against appellees

and awarding them their attorney’s fees pursuant to the Texas Citizens’ Participation Act (TCPA).

In his first issue, Shillinglaw contends the dismissal orders should be reversed because the case

should have been sent to arbitration. In his second issue, Shillinglaw urges the Federal Arbitration

Act (FAA) preempts the TCPA because, as applied here, the TCPA discriminated against

arbitration. In his third issue, Shillinglaw argues the trial court erred by ordering him to pay

unreasonable attorney’s fees to appellees under the TCPA. We affirm the trial court’s judgment.

Because all issues are settled in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.
                                                           BACKGROUND

          In 2008, appellee Baylor University (Baylor) hired Shillinglaw to be its Director for

Football Operations. In 2015, Baylor hired appellee Pepper Hamilton to perform an investigation

of the handling of reports of sexual assault and harassment at Baylor.                                          Pepper Hamilton’s

investigation included interviewing Shillinglaw. In May 2016, Pepper Hamilton presented its

findings to Baylor’s Board of Regents. Baylor suspended and later terminated Shillinglaw’s

employment.

          On January 31, 2017, Shillinglaw sued Baylor, Dr. David E. Garland as interim president

of Baylor, Dr. Reagan Ramsower,1 James Cary Gray, Ronald D. Murff, David H. Harper, Dr.

Dennis R. Wiles,2 and Pepper Hamilton, in Dallas County asserting claims of libel, slander, tortious

interference with existing contract, aiding and abetting, conspiracy, ratification, and retraction. In

March, appellees filed separate motions to dismiss Shillinglaw’s claims pursuant to the TCPA and

to recover their court costs, attorney’s fees, and litigation expenses. On April 3, ten days before

the hearing set on appellees’ motions to dismiss, Shillinglaw moved to continue the hearing. Days

later, Shillinglaw moved to non-suit his claims in the trial court, which issued an order granting

his nonsuit, leaving only appellees’ claims for costs, attorney’s fees, and other defense expenses

related to their motions to dismiss.

          On April 10, Shillinglaw filed a separate suit in McLennan County asserting similar claims

against Baylor alone. Shillinglaw requested that the McLennan County court order the parties to

arbitration pursuant to an arbitration agreement in his employment contract with Baylor.

Meanwhile, in the Dallas County case, Shillinglaw filed a response to appellees’ motions to

dismiss, in which he referenced (and to which he attached) the McLennan County petition and



   1
       Appellee Dr. Ramsower was head of Baylor’s Department of Public Safety and responsible for handling any student complaints.
   2
       Appellees Gray, Murff, Harper, and Dr. Wiles are members of the Board of Regents of Baylor.

                                                                   –2–
argued the McLennan County court should be permitted to compel arbitration. He did not,

however, request that the Dallas County trial court compel arbitration.

           On April 13, the Dallas County trial court conducted a hearing on appellees’ motion to

dismiss, at which Shillinglaw confirmed he had not filed a written request to compel arbitration.

The trial court granted the motions to dismiss and dismissed Shillinglaw’s claims against appellees

with prejudice and set another hearing to receive evidence regarding the award of costs and

reasonable attorney’s fees. Before the hearing on costs and attorney’s fees, Shillinglaw filed a

motion to reconsider, in which he requested the trial court reconsider its orders granting the

motions to dismiss, award Shillinglaw court costs and reasonable attorney’s fees, and refer the

case to arbitration. Following the hearing on costs and attorney’s fees, the trial court denied

Shillinglaw’s motion to reconsider and awarded appellees attorney’s fees. This appeal followed.3

                                                                DISCUSSION

I.         Arbitration

               A.          Compelling Non-Signatories to Arbitration

           In his first issue, Shillinglaw contends the Dallas County trial court erred by failing to order

the claims to arbitration. In his second issue, Shillinglaw urges the FAA preempts the TCPA

because, as applied here, the TCPA discriminated against arbitration. As part of his first and

second issues, Shillinglaw urges that although only Shillinglaw and Baylor are signatories to the

arbitration agreement at issue, the remaining non-signatory appellees should also be compelled to

arbitration.

           We begin with the foundational principle that arbitration is a matter of contract and a party

cannot be required to submit to arbitration any dispute that he has not agreed so to submit. AT &



      3
        Shillinglaw appealed the trial court’s orders dismissing his claims against appellees. In a separate notice of appeals, he appealed the trial
court’s orders, inter alia, denying his motion to reconsider and awarding appellees their attorney’s fees. On a joint motion from appellees, this
Court consolidated the two appeals.

                                                                       –3–
T Techs., Inc. v. Commc’ns. Workers of Am., 475 U.S. 643, 648 (1986). A party seeking to compel

arbitration under the FAA must establish (1) the existence of a valid, enforceable arbitration

agreement and (2) that the claims at issue fall within that agreement’s scope. VSR Fin. Servs., Inc.

v. McLendon, 409 S.W.3d 817, 827 (Tex. App.—Dallas 2013, no pet.).

       The United States Supreme Court has repeatedly emphasized that arbitration is a matter of

consent, not coercion, that the FAA does not require parties to arbitrate when they have not agreed

to do so, and its purpose is to make arbitration agreements as enforceable as other contracts, but

not more so. Roe v. Ladymon, 318 S.W.3d 502, 510 (Tex. App.—Dallas 2010, no pet.) (citing

EEOC v. Waffle House, Inc., 534 U.S. 279, 293 (2002); Volt Info. Scis., Inc. v. Bd. of Trs. of Leland

Stanford Jr. Univ., 489 U.S. 468, 479 (1989); Prima Paint Corp. v. Flood & Conklin Mfg. Co., 388
U.S. 395, 404 n.12 (1967)).

       As in other contracts, non-signatories are normally not bound by arbitration agreements

with others. Id. at 511. But non-signatories to a contract containing an arbitration clause may be

allowed or required to arbitrate if rules of law or equity would apply the contract to them generally.

Id. Accordingly, we will now examine whether any rules of law or equity would bind any of the

non-signatory appellees to Shillinglaw’s employment contract.

       Shillinglaw argues the non-signatory appellees were bound in their capacities as employees

or agents of Baylor under the doctrine of respondeat superior. He urges that Baylor’s interim

president Dr. Garland and its senior vice president and CFO Dr. Ramsower had or have a “close

connection to Baylor” that means that the claims against them are intertwined such that arbitration

is appropriate. Shillinglaw avers the appellee members of the Baylor Board of Regents have an

even closer relationship than that of employer and employee, that they are the human agents

through which the university acts. Shillinglaw urges that Pepper Hamilton was acting as Baylor’s




                                                 –4–
agent when it carried out the acts and omissions complained of by Shillinglaw and argues the

doctrine of respondeat superior should apply here to bind Pepper Hamilton.

          Under the doctrine of respondeat superior, an employer or principal may be vicariously

liable for the tortious acts of any employee or agent acting within the scope of his or her

employment or agency, even though the principal or employer did not itself commit a wrong. St.

Joseph Hosp. v. Wolff, 94 S.W.3d 513, 541–42 (Tex. 2002). It is the right of control that justifies

imposing liability on the employer for the actions of the employee or agent. See id. at 542.

Shillinglaw, however, urges that the non-signatories are employees or agents who must be bound

by the actions of their employer, rather than employers who must be bound by the actions of their

agents or employees. Thus, we find his arguments regarding respondeat superior inapposite. See

id. We next address his arguments regarding the non-signatory appellees as agents of signatory

Baylor.

          Shillinglaw relies on an opinion from another court of appeals for the proposition that when

the principal is bound under the terms of a valid arbitration clause, its agents, employees, and

representatives are covered by that agreement. Amateur Athletic Union of the U.S., Inc. v. Bray,

499 S.W.3d 96, 104 (Tex. App.—San Antonio 2016, no pet.). However, the Bray decision is

distinguishable because the San Antonio Court of Appeals held that the individual defendants

could compel arbitration against the plaintiff where all individual parties had signed membership

applications, in which each applicant agreed to be bound by an organization’s policies, which

included a binding arbitration provision. See id. The Bray decision does not suggest that the

plaintiff could have compelled arbitration against the defendants merely because they were

employed as agents of the signatory organization. C.f. id.

          Shillinglaw further cites authority applying principles of equitable estoppel to argue that

his claims against the non-signatories are so factually intertwined with his claims against Baylor

                                                  –5–
as to subject them to arbitration.4 To be sure, estoppel principles may require a non-signatory to

arbitrate if it seeks through its claim to obtain a direct benefit from the contract containing the

arbitration clause. Ladymon, 318 S.W.3d at 520. Conversely, allowing willing non-signatories to

compel arbitration with a party to the arbitration agreement simply precludes a signatory from

avoiding arbitration with a party when the issues the non-signatory is seeking to resolve in

arbitration are intertwined with the agreement that the estopped party has signed. See, e.g., In re

Vesta Ins. Grp., Inc., 192 S.W.3d 759, 762–63 (Tex. 2006) (per curiam) (signatory plaintiff resisted

arbitration while non-signatory defendants sought to hold signatory plaintiff to agreement to

arbitrate). In that situation, all parties to the requested arbitration have agreed to forego their right

to a judicial forum. Reversing the situation, as Shillinglaw proposes, to require an unwilling non-

signatory to arbitrate is no small matter of procedural convenience. It would carry serious

constitutional implications and undermine the core consensual nature of the federal arbitration act.

E.g., Volt Info. Scis., Inc., 489 U.S. at 479; Ladymon, 318 S.W.3d at 520 (holding evidence that

non-signatory defendant signed contract as an agent was insufficient to permit signatory plaintiff

to “estop” non-signatory defendant from refusing to arbitrate because there was no evidence non-

signatory defendant ever agreed to arbitrate).5

           The present case illustrates the “reverse” situation where the non-signatories appellees do

not want to arbitrate Shillinglaw’s claims against him individually, and there is no evidence they

agreed to do so in the employment contract containing the arbitration agreement, by conduct




     4
       See Grigson v. Creative Artists Agency L.L.C., 210 F.3d 524, 527 (5th Cir. 2000) (discussing the Eleventh Circuit’s application of equitable
estoppel to allow a non-signatory to compel arbitration against a signatory); Cotton Commercial USA, Inc. v. Clear Creek Indep. Sch. Dist., 387
S.W.3d 99, 107 (Tex. App.—Houston [14th Dist.] 2012, no pet.) (holding non-signatory contractor could compel arbitration against signatory
school district where non-signatory contractor purchased signatory contractor and signatory school district sued non-signatory contractor under
contract with signatory contractor).
     5
       The federal constitution assures the right to petition the government for redress of grievances in the First Amendment. See Ryland v. Shapiro,
708 F.2d 967, 972 (5th Cir. 1983) (recognizing access to courts protected by First Amendment right to petition for redress of grievances); see also
TEX. CONST. art. I, § 27 (right to petition for redress of grievances).



                                                                       –6–
claiming rights under it, or in the course of this proceeding. See Ladymon, 318 S.W.3d at 520.

Put simply, there is no basis to estop the non-signatories from resorting to the judicial forum

because they never agreed to arbitrate, nor did they assert any claims arising from the employment

contract. See id.; Thomson–CSF, S.A. v. Am. Arbitration Ass’n, 64 F.3d 773, 780 (2d Cir. 1995)

(applying FAA and rejecting right to compel non-signatories to arbitration); c.f. MiCocina, Ltd. v.

Balderas-Villanueva, 05-16-01507-CV, 2017 WL 4857017, at *4 (Tex. App.—Dallas Oct. 27,

2017, no pet. h.) (mem. op.) (non-signatory employee signed acknowledgement of receipt of

agreement to arbitrate, thus establishing valid agreement to arbitrate); Carlin v. 3V Inc., 928
S.W.2d 291, 295 (Tex. App.—Houston [14th Dist.] 1996, no writ) (non-signatory’s claims arose

out of agreement containing arbitration clause and non-signatory would have no claim but for

underlying agreement).

       We conclude the non-signatory appellees could not be compelled to arbitration on this

record. We now address whether the trial court erred by failing to order Shillinglaw’s claims

against signatory Baylor to arbitration.

          B.      Shillinglaw Waived Arbitration

       In his first issue, Shillinglaw contends the Dallas County trial court erred by failing to order

the claims to arbitration.

       Baylor urges that the record in this matter establishes Shillinglaw pursued litigation and

waited to invoke the arbitration agreement in his employment contract until it was clear he faced

not only dismissal with prejudice of his claims but also an award of attorney’s fees. After appellees

filed motions to dismiss seeking attorney’s fees, Shillinglaw non-suited his claims, informing the

Dallas County court that this act extinguished the case or controversy. When appellees responded

that Shillinglaw’s non-suit had no effect on their motions to dismiss and right to attorney’s fees

and sanctions, Shillinglaw attempted to invoke the arbitration agreement, but he did so by filing a


                                                 –7–
new suit against Baylor in McLennan County.6 It was not until a week after the Dallas County

trial court dismissed his claims with prejudice that Shillinglaw filed a motion to reconsider, in

which he—for the first time—made a written request that the Dallas County court compel

arbitration. This first written request thus arrived after Shillinglaw chose to file suit in Dallas,

resisted merits dismissal, filed suit in McLennan County and sought arbitration there, and

terminated the Dallas case on its merits by filing a non-suit.

           The FAA requires a party to file a written motion to the trial court to compel the parties to

arbitration, as well as notice to the parties. See 9 U.S.C. § 4, 6. Shillinglaw urges that by attaching

to his responses to appellees’ motions to dismiss a copy of his petition in McLennan County—that

explicitly requested that the court in McLennan County (not the trial court in Dallas County) order

the parties to arbitration—he made a written request to the Dallas County court for arbitration. In

fact, in his response, Shillinglaw took the position that the Dallas County court “is not in a position

any longer to make a legal award—the McLennan County District Court (which is the proper

venue for arbitration) is the court with jurisdiction to order the parties to arbitration.” Thus,

Shillinglaw opposed the Dallas County court proceeding at all and did not make a written request

for an order from the Dallas County court to refer the case to arbitration.7

           At the hearing on appellees’ motions to dismiss, Shillinglaw made an oral request to refer

the case to arbitration, not a written motion required by the FAA.8 See 9 U.S.C. § 4, 6. In fact, the

first time Shillinglaw made a written motion requesting the Dallas County court compel arbitration

was in his motion to reconsider, which he filed after he non-suited his claims and after the trial



      6
        See Duchouquette v. Prestigious Pets, LLC, 05-16-01163-CV, 2017 WL 5109341, at *3 (Tex. App.—Dallas Nov. 6, 2017, no pet.) (mem.
op.) (holding plaintiff’s nonsuit will not prejudice the right of an adverse party to be heard on a pending claim for affirmative relief such as a
defendant’s TCPA motion to dismiss”).
     7
       Further, we note his request in the McLennan County case was limited to his claims against Baylor because that is the only party he sued in
the McLennan County case.
     8
       In Shillinglaw’s sur-reply to appellees’ reply to his response to their motions to dismiss, he prayed the trial court stay the proceedings in
Dallas County and allow arbitration to proceed in McLennan County.

                                                                       –8–
court signed orders granting appellees’ motions to dismiss his claims with prejudice. Therefore,

by the time Shillinglaw requested that the trial court compel his claims to arbitration, he had

already voluntarily non-suited his claims against appellees and thus the trial court lacked

jurisdiction to compel those claims to arbitration. See City of Dallas v. Albert, 354 S.W.3d 368,

375 (Tex. 2011) (jurisdiction as to claim lost when claim timely non-suited); Patton Boggs LLP v.

Moseley, 394 S.W.3d 565, 572 (Tex. App.—Dallas 2011, no pet.) (“Because the only proceeding

before the trial court was a rule 202 petition, the trial court had no jurisdiction to grant a motion to

compel arbitration absent an agreement between the parties that the motion should be granted.”).

He also failed to seek arbitration in the trial court until after an adverse result. See Haddock v.

Quinn, 287 S.W.3d 158, 180 (Tex. App.—Fort Worth 2009, pet. denied) (“Indeed, failing to seek

arbitration until after proceeding in litigation to an adverse result is the clearest form of inconsistent

conduct and is inevitably found to constitute substantial invocation of the litigation process

resulting in waiver.”).

        We overrule Shillinglaw’s first issue.

        In his second issue, Shillinglaw urges the FAA preempts the TCPA because, as applied

here, the TCPA discriminated against arbitration. Because Shillinglaw failed to effectively present

his request for arbitration to the Dallas County court, we need not address Shillinglaw’s second

issue. See TEX. R. APP. P. 47.4.

II.     Reasonableness of Appellees’ Attorney’s Fees

        In his third issue, Shillinglaw complains the trial court’s award of attorney’s fees to

appellees was unreasonable.

        The TCPA requires an award of reasonable attorney’s fees to the successful movant. See

TEX. CIV. PRAC. & REM. CODE ANN. § 27.009(a) (mandating award of court costs, reasonable

attorney’s fees, and other defense expenses incurred, as well as sanctions trial court determines


                                                  –9–
sufficient to deter plaintiff from bringing similar actions); Sullivan v. Abraham, 488 S.W.3d 294,

299 (Tex. 2016). A “reasonable” attorney’s fee is one that is not excessive or extreme, but rather

moderate or fair. Id. That determination rests within the court’s sound discretion, and its judgment

will not be reversed on appeal absent a clear abuse of discretion. Avila v. Larrea, 506 S.W.3d 490,

494 (Tex. App.—Dallas 2015, pet. denied).

          At the hearing on attorney’s fees, counsel for Baylor, Dr. Garland, and Dr. Ramsower

(Baylor appellees), Gray, Murff, Harper, and Wiles (Regents), and Pepper Hamilton presented

evidence of their fees, costs, and expenses in the form of testimony by their attorneys and their

affidavit. All the appellees also provided the trial court with their attorneys’ time records for the

work performed. Their attorneys’ affidavits each asserted the work “was reasonable and necessary

in the defense of the lawsuit against” the appellees. The trial court made the following awards:

$133,989.50 to the Baylor appellees;9 $143,100 the Regents;10 and $48,621.04 to Pepper

Hamilton.11

          In support of his challenge to the awards to appellees, Shillinglaw does not challenge the

sufficiency of the evidence of attorney’s fees, the qualifications of the attorney witnesses, or the

rates charged. Instead, he argues the fees were excessive because the evidence reflects the

appellees’ attorneys participated in joint strategy sessions and conferences. Shillinglaw urges, “It

is unconscionable to expect that, when any of Appellees’ attorneys have a telephone conference

with co-counsel, the trial court would rule that such fees are reasonable and that Shillinglaw should

pay for both (or, in some cases multiple) attorneys’ time.” He also points to the short duration of




   9
       Although the Baylor appellees requested $165,257.50, the trial court only awarded $133,989.50.
   10
        Although the Regents requested $236,775, the trial court only awarded $143,000.
   11
        The trial court awarded to Pepper Hamilton the amount it requested.

                                                                   –10–
the litigation—approximately two months—and limited number of filings by appellees’ counsel

as reasons why the fee awards should be reversed as excessive.

       Shillinglaw’s argument that the trial court should not have awarded any amounts related to

joint strategy sessions or conferences between appellees’ attorneys relies on the opinion of El

Apple I, Ltd. v. Olivas, in which the supreme court held that charges for duplicative, excessive, or

inadequately documented work should be excluded. 370 S.W.3d 757, 762 (Tex. 2012). However,

Shillinglaw’s argument ignores the fact that the conferences were between counsel for different

clients. Shillinglaw has not offered, and we have not found, any authority that litigants represented

by separate counsel should not be awarded their own attorney’s fees. Nor do we find any support

for Shillinglaw’s argument in the text of the statute where the statute provides for an award to the

moving party, as well as sanctions against the party who brought the legal action. See CIV. PRAC.

& REM. § 27.009(a).12

       As for Shillinglaw’s arguments regarding the short length of litigation and few filings by

appellees’ counsel, we note that, as detailed below, appellees’ counsel were required to respond to

numerous filings by Shillinglaw, and, in the case of the Baylor appellees and the Regents, to

represent multiple clients. The attorneys representing all appellees performed defensive work for

them, including the following:

                   Investigated Shillinglaw’s claims;

                   Answered Shillinglaw’s petition;

                   Filed their motion to dismiss pursuant to the TCPA;


       12
            If the court orders dismissal of a legal action under this chapter, the court shall award to the moving party:

              (1) court costs, reasonable attorney's fees, and other expenses incurred in defending against the legal action as justice
              and equity may require; and

              (2) sanctions against the party who brought the legal action as the court determines sufficient to deter the party who
              brought the legal action from bringing similar actions described in this chapter.

        CIV. PRAC. & REM. § 27.009(a).


                                                                     –11–
              Responded to Shillinglaw’s motions for limited discovery;

              Attended the hearing on their motion to dismiss;

              Filed a motion for protection and to quash subpoenas for attendance at the hearing
               on attorney’s fees; and

              Attended the hearing on attorney’s fees.

In addition to the foregoing defensive work, the Baylor appellees’ attorneys filed a reply in support

of their motion to dismiss, responded to Shillinglaw’s motion to reconsider, and responded by

letter to Shillinglaw’s letter regarding the recent opinion from the Supreme Court on whether the

FAA preempted the TCPA. The Regents’ attorneys also prepared for and attended a hearing on

Shillinglaw’s request for a temporary order enjoining the Regents and their attorneys from

discussing the lawsuit publicly; filed a reply in support of their motion to dismiss; and responded

to Shillinglaw’s motion to reconsider.

       We conclude Shillinglaw has failed to establish—and that record does not show—the trial

court abused its discretion in its award of attorney’s fees, court costs, and litigation expenses to

appellees. Accordingly, we overrule Shillinglaw’s third issue.

                                           CONCLUSION

       We affirm the trial court’s judgment.




                                                   /David J. Schenck/
                                                   DAVID J. SCHENCK
                                                   JUSTICE


170498F.P05




                                               –12–
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                         JUDGMENT

 COLIN SHILLINGLAW, Appellant                          On Appeal from the 116th Judicial District
                                                       Court, Dallas County, Texas
 No. 05-17-00498-CV           V.                       Trial Court Cause No. DC-17-01225.
                                                       Opinion delivered by Justice Schenck,
 BAYLOR UNIVERSITY, DR. DAVID E.                       Justices Bridges and Myers participating.
 GARLAND IN HIS OFFICIAL
 CAPACITY AS INTERIM PRESIDENT
 OF BAYLOR UNIVERSITY, ET AL.,
 Appellee

     In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

         It is ORDERED that appellees BAYLOR UNIVERSITY, DR. DAVID E. GARLAND IN
HIS OFFICIAL CAPACITY AS INTERIM PRESIDENT OF BAYLOR UNIVERSITY,
REAGAN RAMSOWER, JAMES CARY GRAY, RONALD D. MURFF, DAVID H. HARPER,
DR. DENNIS R. WILES, AND PEPPER HAMILTON, LLP recover their costs of this appeal and
the full amount of the trial court’s judgment from appellant COLIN SHILLINGLAW and from the
cash deposit in lieu of supersedeas bond. After the judgment and all costs have been paid, the
District Clerk of Dallas County is directed to release the balance, if any, of the cash deposit in lieu
of supersedeas bond to COLIN SHILLINGLAW.


Judgment entered this 21st day of June, 2018.




                                                –13–